DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, 10-16, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-8, 10-16, and 19-24 are allowable due to the reasons set forth in pp. 6-7 of the Office Action dated 2/11/2021. Examiner notes that claims 1 and 14 are currently amended to overcome the claim objections set forth in p. 2 of the Office Action dated 2/11/2021. Thus, claims 1-3, 5-8, 10-16, and 19-24 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY M LIANG/Examiner, Art Unit 1734